DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a computer (Claim 1); a driving motor (Claim 2); a controller (Claim 2); a position sensor (Claim 3); a vertical conveyor mechanism (Claim 5, 6, 8); an endless conveyor belt (Claim 8, 9); a plurality of step plates (Claim 8, 9); an autofocous lens unit (Claim 10); a driver (Claim 16)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-12, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (2017/0057026) in view of Yamaguchi et al. (2012/0209429).
Claim 1, 19
 	Shen et al. (2017/0057026) discloses a method and device having a feeding unit supplying a product (Fig. 2, Ref. 7); a product pickup platform (Fig. 2, Ref. 2) onto which the product is supplied by the feeding unit (Fig. 2, Ref. 7); a camera capturing (Fig. 2, Ref. 32) an image of the product on the product pickup platform (Fig. 2, Ref. 2) and identifying a position and an angle of the product based on the image (Para. 0032; compares images signals to recognize a position); a robot gripping (Fig. 2, Ref. 4) the product from the product pickup platform (Fig. 2, Ref. 2) based on the position and the angle identified by the camera (Para. 0035). 

    PNG
    media_image1.png
    565
    563
    media_image1.png
    Greyscale

 	Shen et al. (2017/0057026) substantially teaches the claimed invention except that it does not show an image acquisition platform onto which the product is placed by the robot; an imaging microscope capturing an image of a surface of the product facing upwards on the image acquisition platform; and a computer storing the image of the surface of the product captured by the imaging microscope. Yamaguchi et al. (2012/0209429) shows that it is known to provide an image acquisition platform (Fig. 2, Ref. 200) onto which the product (Fig. 2, Ref. 220) is placed by the robot (Fig. 2, Ref. 10); an imaging microscope (Fig. 2, Ref. 20) capturing an image of a surface of the product (Fig. 2, Ref. 220) facing upwards on the image acquisition platform (Fig. 2, Ref. 200) (Para. 0044); and a computer storing the image of the surface of the product captured by the imaging microscope (Para. 0021) for a device remotely positioning objects. It would have been obvious to combine the device of Shen et al. (2017/0057026) with the platform and imaging of Yamaguchi et al. (2012/0209429) before the effective filing date of the claimed invention for the purpose of providing positional information when an object is placed on a platform, therefore improving proper uniform alignment of the object on the platform.

    PNG
    media_image2.png
    552
    590
    media_image2.png
    Greyscale

Claim 10, 20
 	Shen et al. (2017/0057026) substantially teaches the claimed invention except that it does not show a robot moves the product on the image acquisition platform to allow each of a plurality of surfaces of the product to sequentially face upwards, so that an image of each of the surfaces of the product is captured by the imaging microscope. Yamaguchi et al. (2012/0209429) shows that it is known to provide a robot (Fig. 2, Ref. 10) moves the product (Fig. 2, Ref. 220) on the image acquisition platform (Fig. 2, Ref. 200) to allow each of a plurality of surfaces of the product to sequentially face upwards (It is obvious that the object is facing upwards), so that an image of each of the surfaces of the product (Fig. 2, Ref. 220) is captured by the imaging microscope (Fig. 2, Ref. 20) for a device remotely positioning objects. It would have been obvious to combine the device of Shen et al. (2017/0057026) with the platform and imaging of Yamaguchi et al. (2012/0209429) before the effective filing date of the claimed invention for the purpose of providing positional information when an object is placed on a platform, therefore improving proper uniform alignment of the object on the platform.
Claim 11

Claim 12
	Shen et al. (2017/0057026) in view of Yamaguchi et al. (2012/0209429) discloses the claimed invention except for a display in communication with the imaging microscope to display the image captured by the imaging microscope. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Shen et al. (2017/0057026) in view of Yamaguchi et al. (2012/0209429) with a display since it was well known in the art that using a display allows a user to see visual indications of object placement, therefore allowing the user to manual oversee and override object placement. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 18
.  

Allowable Subject Matter
Claims 2-9, 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Relevant Prior art
US 20100288060 A1 robotic arm for measuring samples
US 20100028124 A1 robotic arm for measuring samples
US 9333649 B1 robotic arm for picking up objects and placement
US 20190375110 A1 robotic arm for picking up objects and placement
US 20120226382 A1 robotic arm for position detecting 
US 20100101191 A1 conveyor with robotic arm for picking and placing food items
US 4146924 A robotic arm for determining position and orientation 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        February 22, 2021